Citation Nr: 0805705	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 through 
February 1985 and from October 1985 through February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

A hearing was scheduled before the Board in August 2007; 
however, the veteran and her representative failed to appear 
for the hearing.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007). 
 
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2007). 
 
With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish the claimed 
stressor actually varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2007).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2007). 
 
Here, the veteran claims that her psychiatric condition is a 
result of an in-service stressor of sexual assault.  In an 
August 2003 PTSD questionnaire, the veteran stated that while 
stationed in Germany she was raped by an unknown man while 
walking at night back to the military base in October 1987.  
She did not report the incident.  The veteran claims, 
however, that she told her first sergeant.  In a June 2005 
lay statement, the veteran also contends that she was 
assaulted in her barracks by a fellow military police 
officer.  She was attacked while she was sleeping.  She and 
her friend reported the incident.  The veteran did not 
provide a date when the alleged incident occurred.
 
Service personnel records from October 1985 through February 
1989, which could potentially verify the veteran's claimed 
in-service stressors (i.e. documentation of behavioral 
changes and obsessive behavior) are not of record.  Given 
that these records are potentially relevant to the claim on 
appeal, the Board is of the opinion that efforts to obtain 
those records are required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice letter 
should include evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should send the veteran a 
letter requesting that she provide 
additional information needed by the 
JSRRC to verify her claimed in-service 
sexual assault stressors.  The veteran is 
to be informed that this information is 
important to obtain supportive evidence 
of her stressful events and that failure 
to provide as complete a response as 
possible may result in a denial of her 
claim for PTSD.  

Advise the veteran that she can submit 
"buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
her military service.  Advise the veteran 
that this information is vitally 
necessary in order to obtain supportive 
evidence of the claimed stressful events 
she experienced; without which, her claim 
may be denied. 

3.  The RO should obtain, and associate 
with the claims folder, all available 
service personnel records, particularly 
from October 1985 through February 1989.  

4.  Any additional information obtained 
from the veteran concerning her alleged 
stressors, a summary of her claimed 
stressors, as well as relevant 
information from her service personnel 
records, should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), requesting that an 
attempt be made to independently verify 
the claimed stressors. 
 
5.  Then, the RO should make a 
determination as to which (if any) 
stressors are corroborated.

6.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD. 
 
7.  The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
must rule in favor of or exclude a 
diagnosis of PTSD.  The examination 
report should contain a detailed account 
of all manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  If 
the examiner diagnoses the veteran as 
having PTSD, then the examiner should 
indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder. 
 
The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

8.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


